Third District Court of Appeal
                               State of Florida

                         Opinion filed August 4, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1114
                       Lower Tribunal No. 18-21137
                          ________________


                    Lorenzo J. Palomares, Esq.,
                                  Appellant,

                                     vs.

                         Iman Gaona-Carrillo,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Marcia Del
Rey, Judge.

      Palomares-Starbuck & Associates, and Lorenzo J. Palomares, for
appellant.

      Law Firm of Anya Cintron Stern, P.A., and Anya Cintron Stern, for
appellee.


Before SCALES, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.